Citation Nr: 1217684	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  11-02 889A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a March 1992 Board of Veterans Appeals (Board) decision which denied service connection for a bilateral hip disorder.

2.  Whether there was CUE in a March 1992 Board decision which denied service connection for a low back disorder.

(The Veteran's claims of entitlement to an effective date earlier than February 23, 2007, for the establishment of service connection for hepatitis C, and entitlement to an effective date earlier than March 31, 1994, for the assignment of a 10 percent disability rating for the service-connected tinnitus, are the subject of a separate Board decision.) 


APPEARANCE AT ORAL ARGUMENT

Veteran and his spouse



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran, who is the moving party, had active service from October 1969 to February 1973.

This matter comes before the Board following receipt of the moving party's motion of May 2, 2011, alleging CUE in a March 5, 1992, Board decision, which had denied service connection for bilateral hip and low back disorders.

In April 2011, the Veteran and his spouse testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.   

FINDINGS OF FACT

1.  A March 1992 decision of the Board denied service connection for bilateral hip and low back disorders. 

2.  The March 1992 Board decision considered the correct facts and law as they then existed, and did not contain undebatable error that was outcome determinative.


CONCLUSIONS OF LAW

1.  The Board's March 1992 decision did not contain CUE in denying service connection for a bilateral hip disorder.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 (2011).

2.  The Board's March 1992 decision did not contain CUE in denying service connection for a low back disorder.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA, however, does not apply to CUE motions.  38 U.S.C.A. §§ 5109A, 7111(a) (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400-20.1411 (2011); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc). 
 
Governing Statutes and Regulations

CUE is defined as a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a) . 

CUE in a prior Board decision must be based on the record and the law that existed when that decision was issued.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be deemed clear and unmistakable.  38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

For CUE to exist, (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

"Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how the Board evaluated the facts is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party, if other than the Veteran; the applicable VA file number; and, the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to re-filing under this subpart.  38 C.F.R. § 20.1404(a).

The motion claiming CUE in a Board decision must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and an explanation of why the result would have been manifestly different but for the alleged error.  Non- specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  38 C.F.R. § 20.1304(b).  Motions which fail to comply with these requirements shall be dismissed without prejudice to re-filing under this subpart.  Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); 38 C.F.R. § 20.1404(b). 

Legal Analysis

In May 2011, the Veteran filed a motion alleging CUE in a March 1992 Board decision that denied the claims of service connection for a bilateral hip and low back disorder.

The report of the Veteran's medical examination for service entrance dated in July 1969, shows that the spine and lower extremities were normal.  In the associated report of medical history, the Veteran indicated that he had never had any related symptomatology.

A record from McCormick Hospital dated in September 1971 shows that the Veteran's left hip joint was examined.  It was noted that there was pain, from indirect trauma to the left hip joint two years earlier.

A service treatment record dated in July 1972 shows that the Veteran reported intermittent chronic left hip pain.  Examination was negative.  A physical profile serial report also dated in July 1972 shows that the Veteran reported being evaluated for left hip pain.  He was restricted to limited duty for two weeks.

A service treatment record dated in October 1972 shows that the Veteran again reported the chronic left hip pain.  He stated that he originally fell while in Thailand in March 1971, and that since that time he had been having intermittent episodes of pain.  X-rays were negative.  Examination of the back and neurological evaluation of the lower extremities was entirely within normal limits.  The impression was painful left hip, etiology unknown.  A physical profile serial report also dated in October 1972 shows that the Veteran reported left hip pain, awaiting orthopedic consultation in March.  He was restricted to no aerobic activity for two months.

The report of medical examination for separation from service dated in January 1973 shows that the spine was normal, but that the Veteran had a painful left hip, of unknown etiology.  In the associated report of medical history, the Veteran indicated that he had experienced lameness, which the examiner related to the painful left hip.

Private chiropractor's treatment records dated in September 1989 show that the Veteran had been treated for cervical and lumbar symptoms since August 1984.

During a July 1990 RO hearing, the Veteran testified that in June 1971, he had fallen 25 to 30 feet while repairing cable on a ladder in Thailand.  He added that he was taken to a hospital where he was informed that he had a compressed vertebra in the lower portion of the spine.  He testified that his symptoms had continued while stateside, and he was treated again in October 1972.  He stated that following service, he was first treated for his back symptoms in September or October 1974.  He noted that his symptoms had improved some with chiropractic treatment, which had begun in 1984.

A VA orthopedic examination report dated in August 1990 shows that the Veteran reported a history consistent with that as set forth above.  Following examination of the Veteran, a diagnosis of lumbosacral strain was provided.  An opinion as to the etiology of the lumbosacral strain, however, was not provided.

In the March 1992 decision, the Board considered the evidence, including the Veteran's service treatment records, the post-service private and VA treatment records, and the Veteran's testimony.  The Board weighed the evidence and determined that the left hip pain experienced by the Veteran in service was acute and transitory and resolved without objectively demonstrable pathology by service separation, and that the low back disorder was first documented many years following service discharge and was not demonstrated to be of service origin.

In his May 2011 motion and in a January 2012 letter, the Veteran specifically asserts that the Board made the following errors in its March 1992 decision:

      (1)  The Board ignored the Veteran's sworn testimony; 
      
(2)  The Board breached the duty to assist was breached by not recognizing that an August 17, 1990, medical examination had failed to include an opinion as to whether there was any possible relationship between his past back problems in service and his current back problems;

(3)  The Board failed to obtain outstanding identified hospital treatment records of the Veteran, even after having been put on notice of their existence in July 1990; 

(4)  The Board erred by concluding that episodes of left hip pain experienced in service were acute and transitory and had resolved without objectively demonstrable pathology by the time of service separation; and

(5)  The Board erred by concluding that a low back disorder was first manifested many years following service separation.

The Board will address each allegation of error by the Board in order herein below.

With regard to the Veteran's allegation that the Board ignored the Veteran's sworn testimony, the "Contentions" section of the 1992 decision, reports that the Veteran had contended that he injured his back and hips in June 1971 when he fell off a ladder while in service and, that, service connection for these disorders was warranted.  This statement demonstrates that the Board considered his testimony that while in Thailand in June 1971, he had fallen 25 to 30 feet from a pole while repairing cable on a ladder resulting in his asserted injuries had been considered.  

The decision also shows that the Board noted he had testified at hearings in July and November 1990.  It is true that the Board did not go into further detail as to his testimony, but there is no showing that this failure was outcome determinative.  While the Veteran's testimony could be read as reporting a continuity of symptoms beginning in service, there was evidence against such a continuity.  His testimony was vague on this point, the service treatment records show that no ongoing disability was found, and the post service clinical evidence contained no contemporaneous reports of symptomatology dating back to service.

At the time of the 1992 decision, the Veteran's claims would have to have been "well grounded" for him to prevail.  Generally his reports of symptoms without competent medical evidence would have been inadequate to establish the claim as well grounded.  A grant of service connection required medical evidence of a current disability, medical, or in some cases lay, evidence of in-service incurrence of a disease or injury, and medical evidence of a nexus between the claimed in-service disease or injury and the current disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Veteran's second and third allegations of error amount to assertions that the Board breached the duty to assist him by not recognizing that an August 17, 1990, medical examination was inadequate, and by failing to obtain outstanding hospital treatment records.  As noted above, duty to assist failures cannot constitute CUE.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994). 

As to the Veteran's allegation that the Board erred by concluding that episodes of left hip pain experienced in service were acute and transitory and had resolved without objectively demonstrable pathology by the time of service separation; the record before the Board contained evidence in support of this conclusion.  After being seen with pertinent complaints in service, medical professionals found no underlying disability.  In addition, there was a many year gap between the in-service complaints and the post-service findings of current disabilities.

As to the Veteran's allegation that the Board erred by concluding that a low back disorder was first manifested many years following service separation, the Veteran relies on an October 1972 service treatment record in which the examiner concluded  "I believe this man should return to full duty.  I can find no objective evidence of any hip disorder or back disorder."  

As the Board pointed out in its March 1992 decision, the Veteran's remaining service treatment records are completely negative for any complaints, findings, or diagnosis of a chronic low back disorder.  The notation in October 1972 that there was no evidence of a back disorder cannot reasonably be interpreted to suggest that the Veteran had a back disorder.  On its face, the statement says just the opposite.  The separation examination report showed that clinical evaluation of the spine was normal.  

In its 1992 decision, the Board considered the Veteran's July 1990 testimony, as well as the post-service treatment records showing a current lumbosacral strain, however, the Board concluded that by the Veteran's own admission, there was no back pain for about three years after discharge, there was no evidence of post-service medical treatment 1984, and there was no opinion linking the current back disorder to his period of active service.  The fact that Board weighed the absence of in-service back disability and the absence of a nexus opinion linking the current back disability to service more heavily than his own favorable lay evidence is not clearly erroneous.  Alleging that the Board improperly weighed and evaluated the evidence or failed to apply the benefit-of-the doubt doctrine can never rise to the stringent definition of CUE.  Fugo, 6 Vet. App. at 44.

The Veteran has not demonstrated that the March 1992 Board decision contains an error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would be manifestly different but for such error, the March 1992 Board decision was not clearly and unmistakably erroneous in failing to award service connection for bilateral hip and low back disorders.

In summary, the Board's March 1992 decision does not contain an outcome determinative error.  Thus, the decision is not clearly and unmistakably erroneous. The moving party's motion for revision of that decision must be denied.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2011). 


ORDER

The motion for revision of the Board's March 1992 decision that denied service connection for a bilateral hip disorder on the grounds of CUE is denied.

The motion for revision of the Board's March 1992 decision that denied service connection for a low back disorder on the grounds of CUE is denied. 



                       ____________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



